


Western Digital Corporation
ID: 33-0956711
3355 Michelson Drive, Suite 100
Irvine, CA 92612


Notice of Grant of Stock Units
and Stock Unit Award Agreement




«fn» «mn» «ln»                    Award Number:    «nbr»
«ad1»                            Plan:            «pln»
«ad2»                            ID:            «id»
«cty», «st» «z»


Congratulations! Effective «optdt», you have been granted stock units of Western
Digital Corporation. These stock units were granted under the Amended and
Restated 2004 Performance Incentive Plan (the “Plan”).1 
Vesting2:
Units
Vest Type
Full Vest
«sp1»
«vtpr1»
«vdp1»
«sp2»
«vtp2»
«vdp2»
«sp3»
«vtp3»
«vdp3»
«sp4»
«vtp4»
«vdp4»





Your stock unit award is subject to the terms and conditions of this Notice, the
attached Standard Terms and Conditions for Stock Unit Awards (including any
special terms and conditions set forth in any appendices attached hereto)
(collectively, the “Standard Terms”) and the Plan. By accepting the award, you
are agreeing to the terms of the award as set forth in those documents. You
should read the Plan, the Prospectus for the Plan, and the Standard Terms. The
Standard Terms and the Plan are each incorporated into (made a part of) this
Notice by this reference. You do not have to accept your award. If you do not
agree to the terms of your award, you should promptly return this Notice to the
Western Digital Corporation Stock Plans Administrator.
A copy of the Plan, the Prospectus for the Plan, and the Standard Terms have
been provided to you. If you need another copy of these documents, or if you
would like to confirm that you have the most recent version, please contact the
Corporation’s Stock Plans Administrator.
    












1. The number of stock units subject to the award is subject to adjustment under
Section 7.1 of the Plan (for example, and without limitation, in connection with
stock splits).
2. The stock units covered by the award are subject to forfeiture under Section
7 of the attached Standard Terms and Conditions for Stock Unit Awards.




--------------------------------------------------------------------------------




Western Digital Corporation 3355 Michelson Drive, Suite 100
Irvine, California 92612 Telephone 949 672-7000


STANDARD TERMS AND CONDITIONS FOR
STOCK UNIT AWARDS
Amended and Restated 2004 Performance Incentive Plan


1.
Stock Units Subject to 2004 Performance Incentive Plan



The Stock Unit Award (the “Award”) referred to in the attached Notice of Grant
of Stock Units and Stock Unit Award Agreement (the “Notice”) was awarded under
Western Digital Corporation’s (the “Corporation’s”) Amended and Restated 2004
Performance Incentive Plan (the “Plan”). Each stock unit covered by the Award
(“Stock Unit”) is a non-voting unit of measurement that is deemed for
bookkeeping purposes to be equivalent to one outstanding share of Common Stock
(subject to adjustment as provided in Section 7.1 of the Plan). The holder of
the Stock Units is referred to herein as the “Participant.” Stock Units shall be
used solely as a device for the determination of the number of shares of Common
Stock to eventually be delivered to the Participant if Stock Units held by such
Participant vest pursuant to Section 4 or Section 7 and shall not be treated as
property or as a trust fund of any kind. Stock Units granted to the Participant
shall be credited to an unfunded bookkeeping account maintained by the
Corporation on behalf of the Participant (a “Stock Unit Account”).
The Stock Units are subject to the terms and provisions of the Notice, these
Standard Terms and Conditions for Stock Unit Awards (including any special terms
and conditions set forth in any appendices attached hereto) (collectively, these
“Standard Terms”), and the Plan. To the extent any information in the Notice,
the prospectus for the Plan, or other information provided by the Corporation
conflicts with the Plan and/or these Standard Terms, the Plan or these Standard
Terms, as applicable, shall control. To the extent any terms and provisions in
these Standard Terms conflict with the terms and provisions of the Plan, the
Plan shall control. Capitalized terms not defined herein have the meanings set
forth in the Plan.
2.
Award Agreement



The Notice and these Standard Terms, together, constitute the Award Agreement
with respect to the Award pursuant to Section 5.3 of the Plan.
3.
Deferral of Stock Units



Notwithstanding anything to the contrary contained herein, the Administrator may
determine that the Participant is eligible to defer the Stock Units subject to
the Award (such determination to be made by delivery to the Participant of a
deferral election form). In the event that the Administrator makes such a
determination, the Participant may elect, on a form and in a manner provided by
the Corporation, to defer the Stock Units subject to the Award under the
Corporation’s Deferred Compensation Plan (the “Deferred Compensation Plan”),
provided that any such election must be made in accordance with the provisions
of the Deferred Compensation Plan. If the Participant makes such a deferral
election, the Stock Units will be paid (to the extent vested) in accordance with
the payment provisions of the Deferred Compensation Plan (including without
limitation the provisions requiring a six-month payment delay for any payment on
account of a separation from service if the Participant is a “specified
employee” for purposes of Section 409A of the Code), which are incorporated
herein by this reference, and any applicable distribution election made by the
Participant under and in accordance with the rules of the Deferred Compensation
Plan. If the Participant is not permitted to defer the Stock Units (or is so
permitted but does not timely make a valid deferral election with respect to the
Stock Units), the Stock Units will be paid in accordance with this Award
Agreement without regard to this Section 3.
4.
Vesting



Except as otherwise provided in this Award Agreement, the Award shall vest and
become nonforfeitable in percentage installments of the aggregate number of
Stock Units as set forth in the Notice.
An Award may vest and become payable in connection with the occurrence of
certain events involving the Corporation as provided for in Section 7 of the
Plan; provided, however, that, notwithstanding anything to the contrary in this
Award Agreement or the Plan, if the Participant has elected to defer the Stock
Units as provided in Section 3 and the event giving rise to any accelerated
vesting pursuant to Section 7 of the Plan is not also a “change in the ownership
or effective control” of the Corporation or a “change in the ownership of a
substantial portion of the assets” of the Corporation for purposes of Section
409A of the Code, then payment with respect to such deferred Stock Units that
vest in connection with such event shall be made in accordance with the
Participant’s deferral election and the provisions of the Deferred Compensation
Plan. For




--------------------------------------------------------------------------------




purposes of clarity, any such deferred Stock Units that vest prior to such
acceleration event shall be paid in accordance with the Participant’s deferral
election and the provisions of the Deferred Compensation Plan.
The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Award and the rights and benefits under this Award Agreement.
Employment or service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 7 below
or under the Plan.
5.
Dividend Equivalent Rights Distributions



As of any date that the Corporation pays an ordinary cash dividend on its Common
Stock, the Corporation shall credit the Participant’s Stock Unit Account with an
additional number of Stock Units equal to (i) the per share cash dividend paid
by the Corporation on its Common Stock on such date, multiplied by (ii) the
number of Stock Units remaining subject to the Award as of the related dividend
payment record date, divided by (iii) the Fair Market Value of a share of Common
Stock on the date of payment of such dividend. The Stock Units credited pursuant
to the foregoing provisions of this Section 5 shall be subject to the same
vesting, payment and other terms, conditions and restrictions as the original
Stock Units to which they relate. Notwithstanding the preceding sentence, if the
Participant is permitted to make, and has made, a deferral election with respect
to the Stock Units, then the Stock Units credited pursuant to the foregoing
provisions of this Section 5 shall be credited under, and paid in an equivalent
number of shares of Common Stock in accordance with the payment provisions of,
the Deferred Compensation Plan and any applicable distribution election made by
the Participant under and in accordance with the rules of the Deferred
Compensation Plan.
6.
Timing and Manner of Payment of Stock Units



Except as provided in Section 3 or 5 above, on or within fifteen (15) business
days following the vesting of any Stock Units granted (or credited pursuant to
Section 5) to the Participant (whether pursuant to Section 4 or Section 7 hereof
or Section 7 of the Plan), the Corporation shall deliver to the Participant a
number of shares of Common Stock (either by delivering one or more certificates
for such shares or by entering such shares in book entry form, as determined by
the Corporation in its sole discretion) equal to the number of Stock Units that
vest on the applicable vesting date (including any Stock Units credited as
dividend equivalents pursuant to Section 5 with respect to the Stock Units that
vest), subject to adjustment as provided in Section 7 of the Plan. The
Corporation’s obligation to deliver shares of Common Stock with respect to
vested Stock Units is subject to the condition precedent that the Participant
(or other person entitled under the Plan to receive any shares with respect to
the vested Stock Units) delivers to the Corporation any representations or other
documents or assurances required pursuant to Section 8.1 of the Plan. The
Participant shall have no further rights with respect to any Stock Units that
are paid pursuant to this Section 6 or that are terminated pursuant to Section 7
hereof or Section 7 of the Plan, and such Stock Units shall be removed from the
Participant’s Stock Unit Account upon the date of such payment or termination.
The Corporation may, in its sole discretion, settle any Stock Units credited as
dividend equivalents by a cash payment equal to the Fair Market Value of a share
of Common Stock on the date of payment (as opposed to payment in the form of
shares of Common Stock).
7.
Termination of Employment



Subject to earlier vesting as provided in Section 4 hereof, if the Participant
ceases to be employed by or to provide services to the Corporation or its
Subsidiaries (regardless of the reason for such termination, whether with or
without cause, voluntarily or involuntarily, or due to disability) (the last day
that the Participant is employed by the Corporation or a Subsidiary prior to a
period of non-employment by any such entity is referred to as the Participant’s
“Severance Date”), the Participant’s Stock Units shall, to the extent such Stock
Units have not become vested upon the Severance Date, be forfeited to the
Corporation effective immediately following the Severance Date; provided,
however, that in the event of the Participant’s death at a time when the
Participant is employed by or providing services to the Corporation or any of
its Subsidiaries, a portion of the otherwise unvested Stock Units shall
automatically become fully vested as of such date of death as set forth in the
next sentence, and shall be paid to the Participant’s beneficiary as provided in
Section 6 above. In the event the date of the Participant’s death is at a time
when the Participant is employed by or providing services to the Corporation or
any of its Subsidiaries, the number of Stock Units that shall become vested on
the date of the Participant’s death equals: (a) the number of Stock Units that
would have vested on the next scheduled vesting date applicable to the Award (as
set forth in the Notice) (the “Next Scheduled Vesting Date”) had the Participant
continued to be employed through such date, multiplied by (b) a fraction (not
greater than one), the numerator of which is the number of calendar days
following the last scheduled vesting date applicable to the Award as set forth
in the Notice (or, if there was no such prior vesting date applicable to the
Award, the date of grant of the Stock Units (the “Measurement Date”) through and
including the date of the Participant’s death, and the denominator of which is
the total




--------------------------------------------------------------------------------




number of calendar days in the period beginning with the day after the
Measurement Date and ending with the Next Scheduled Vesting Date.
8.
Adjustments



Subject to Section 19, the Administrator may accelerate the vesting of the Stock
Units in such circumstances as it, in its sole discretion, may determine. In
addition, upon the occurrence of certain events relating to the Corporation’s
stock contemplated by Section 7.1 of the Plan, the Administrator will make
adjustments if appropriate in the number of Stock Units then outstanding and the
number and kind of securities that may be issued in respect of the Award. No
such adjustment shall be made with respect to any ordinary cash dividend for
which dividend equivalents are credited or to be credited pursuant to Section 5.
9.
Withholding Taxes



Upon or in connection with the vesting of the Stock Units, the payment of
dividend equivalents and/or the distribution of shares of Common Stock in
respect of the Stock Units, the Corporation (or the Subsidiary last employing
the Participant) shall have the right at its option to (a) require the
Participant to pay or provide for payment in cash of the amount of any taxes
that the Corporation or the Subsidiary may be required to withhold with respect
to such vesting, payment and/or distribution, or (b) deduct from any amount
payable to the Participant the amount of any taxes which the Corporation or the
Subsidiary may be required to withhold with respect to such vesting, payment
and/or distribution. In any case where a tax is required to be withheld in
connection with the delivery of shares of Common Stock under this Award
Agreement, the Administrator may, in its sole discretion, direct the Corporation
or the Subsidiary to reduce the number of shares to be delivered by (or
otherwise reacquire) the appropriate number of whole shares, valued at their
then fair market value (with the “fair market value” of such shares determined
in accordance with the applicable provisions of the Plan), to satisfy such
withholding obligation at the minimum applicable withholding rates. Any deferred
Stock Units shall be subject to the tax withholding provisions of the Deferred
Compensation Plan.
10.
Nontransferability



Neither the Award, nor any interest therein or amount or shares payable in
respect thereof may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated, encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to (a) transfers
to the Corporation, or (b) transfers by will or the laws of descent and
distribution.
11.
No Right to Employment



Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Corporation or any of its Subsidiaries, affects the
Participant’s status, if he or she is an employee, as an employee at will who is
subject to termination without cause, confers upon the Participant any right to
remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation, or any Subsidiary at
any time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Participant’s other
compensation.
12.
Rights as a Stockholder



Subject to the provisions of the Plan, the Notice and these Standard Terms, the
Participant shall have no rights as a stockholder of the Corporation, no
dividend rights (except as expressly provided in Section 5 with respect to
dividend equivalent rights) and no voting rights with respect to Stock Units
awarded to the Participant and any shares of Common Stock underlying or issuable
in respect of such Stock Units until such shares of Common Stock are actually
issued to and held of record by the Participant. No adjustments will be made for
dividends or other rights of a holder for which the record date is prior to the
date of issuance of the stock certificate.
13.
Notices



Any notice to be given under the terms of this Award Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the address last reflected
on the Corporation’s payroll records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government, or for non-U.S. employees, the
government of the country where the Participant is working and/or




--------------------------------------------------------------------------------




residing. Any such notice shall be given only when received, but if the
Participant is no longer employed by the Corporation or a Subsidiary, shall be
deemed to have been duly given five business days after the date mailed in
accordance with the foregoing provisions of this Section 13.


14.
Arbitration



Any controversy arising out of or relating to this Award Agreement (including
these Standard Terms) and/or the Plan, their enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of their provisions, or any other controversy arising out of or related to
the Award, including, but not limited to, any state or federal statutory claims,
shall be submitted to arbitration in Orange County, California, U.S.A., before a
sole arbitrator selected from Judicial Arbitration and Mediation Services, Inc.,
Orange, California, or its successor (“JAMS”), or if JAMS is no longer able to
supply the arbitrator, such arbitrator shall be selected from the American
Arbitration Association, and shall be conducted in accordance with the
provisions of California Code of Civil Procedure §§ 1280 et seq. as the
exclusive forum for the resolution of such dispute; provided, however, that
provisional injunctive relief may, but need not, be sought by either party to
this Award Agreement in a court of law while arbitration proceedings are
pending, and any provisional injunctive relief granted by such court shall
remain effective until the matter is finally determined by the arbitrator. Final
resolution of any dispute through arbitration may include any remedy or relief
which the arbitrator deems just and equitable, including any and all remedies
provided by applicable U.S. state or federal statutes. At the conclusion of the
arbitration, the arbitrator shall issue a written decision that sets forth the
essential findings and conclusions upon which the arbitrator’s award or decision
is based. Any award or relief granted by the arbitrator hereunder shall be final
and binding on the parties hereto and may be enforced by any court of competent
jurisdiction. The parties acknowledge and agree that they are hereby waiving any
rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with any of the matters referenced in the
first sentence above. The parties agree that Corporation shall be responsible
for payment of the forum costs of any arbitration hereunder, including the
arbitrator’s fee. The parties further agree that in any proceeding with respect
to such matters, each party shall bear its own attorney’s fees and costs (other
than forum costs associated with the arbitration) incurred by it or him or her
in connection with the resolution of the dispute. By accepting the Award, the
Participant consents to all of the terms and conditions of this Award Agreement
(including, without limitation, this Section 14).


15.
Governing Law



This Award Agreement, including these Standard Terms, shall be interpreted and
construed in accordance with the laws of the State of Delaware (without regard
to conflict of law principles thereunder) and applicable United States federal
law.


16.
Severability



If the arbitrator selected in accordance with Section 14 or a court of competent
jurisdiction determines that any portion of this Award Agreement (including
these Standard Terms) or the Plan is in violation of any statute or public
policy, then only the portions of this Award Agreement or the Plan, as
applicable, which are found to violate such statute or public policy shall be
stricken, and all portions of this Award Agreement and the Plan which are not
found to violate any statute or public policy shall continue in full force and
effect. Furthermore, it is the parties’ intent that any order striking any
portion of this Award Agreement and/or the Plan should modify the stricken terms
as narrowly as possible to give as much effect as possible to the intentions of
the parties hereunder.


17.
Entire Agreement



This Award Agreement (including these Standard Terms) and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. The Plan and this Award Agreement may be amended pursuant to
Section 8.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Participant hereunder, but no such waiver shall operate as or
be construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.






--------------------------------------------------------------------------------




18.
Section Headings



The section headings of this Award Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.
19.
Appendix



The Award shall be subject to any additional terms and conditions for non-U.S.
employees set forth in Appendix A attached hereto (“Appendix A”) and any special
terms and conditions for the Participant’s country set forth in Appendix B
attached hereto (“Appendix B”). Moreover, if the Participant relocates to one of
the countries included in Appendix B, the special terms and conditions for such
country will apply to the Participant to the extent the Corporation determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. Appendix A and Appendix B constitute part of
the Award Agreement.
20.
Imposition of Other Requirements



The Corporation reserves the right to impose other requirements on the
Participant’s participation in the Plan, on the Stock Units and on any shares of
Common Stock acquired under the Plan, to the extent the Corporation determines
it is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
21.
Construction



It is intended that the terms of the Award will not result in the imposition of
any tax liability pursuant to Section 409A of the Code. This Award Agreement
shall be construed and interpreted consistent with that intent.
22.
Clawback Policy



The Stock Units are subject to the forfeiture and clawback provisions of Section
8.14(a) of the Plan.
23.
No Advice Regarding Grant



The Participant is hereby advised to consult with his or her own tax, legal
and/or investment advisors with respect to any advice the Participant may
determine is needed or appropriate with respect to the Stock Units (including,
without limitation, to determine the foreign, state, local, estate and/or gift
tax consequences with respect to the Award). Neither the Corporation nor any of
its officers, directors, affiliates or advisors makes any representation (except
for the terms and conditions expressly set forth in this Award Agreement) or
recommendation with respect to the Award. Except for the withholding rights set
forth in Section 9 above, the Participant is solely responsible for any and all
tax liability that may arise with respect to the Award.
























--------------------------------------------------------------------------------




APPENDIX A


ADDITIONAL TERMS AND CONDITIONS OF STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. EMPLOYEES




1.
Terms of Plan Participation for Non-U.S. Participants



The Participant understands that this Appendix A contains additional terms and
conditions that, together with the Plan and the Award Agreement, govern the
Participant’s participation in the Plan if the Participant is working or
resident in a country other than the United States. The Participant further
understands that the Participant’s participation in the Plan also will be
subject to any terms and conditions for the Participant’s country set forth in
Appendix B attached hereto. Capitalized terms used but not defined in this
Appendix A shall have the same meanings assigned to them in the Plan and/or
Award Agreement.
24.

2.
Withholding Taxes



The following provision supplements Section 9 of the Standard Terms:


The Participant acknowledges that, regardless of any action taken by the
Corporation or, if different, the Participant’s employer (“Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and this Award and legally applicable to
the Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Corporation or
the Employer. The Participant further acknowledges that the Corporation and/or
the Employer (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Stock Units,
including, but not limited to, the grant, vesting or settlement of the Stock
Units, the subsequent sale of shares of Common Stock acquired pursuant to such
settlement and the receipt of any dividends and/or any dividend equivalents; and
(2) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Stock Units to reduce or eliminate the Participant’s
liability for Tax-Related Items or achieve any particular tax result. If the
Participant is or becomes subject to Tax-Related Items in more than one
jurisdiction, the Participant acknowledges that the Corporation and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
The Participant agrees, prior to any relevant taxable or tax withholding event,
as applicable, to make adequate arrangements satisfactory to the Corporation
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Corporation and/or the Employer, or their respective
agents, at the Corporation’s discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the methods set forth in
Section 8.5 of the Plan and Section 9 of the Standard Terms. In addition, the
Participant authorizes withholding from proceeds of the sale of shares of Common
Stock acquired upon settlement of the Stock Units either through a voluntary
sale or through a mandatory sale arranged by the Corporation (on the
Participant’s behalf pursuant to this authorization without further consent).
 
Depending on the withholding method, the Corporation may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the Tax-Related Items are satisfied by withholding in shares of Common Stock,
for tax purposes, the Participant is deemed to have been issued the full number
of shares subject to the vested Stock Units, notwithstanding that a number of
the Shares are held back solely for the purpose of paying the Tax-Related Items.


The Participant further agrees to pay to the Corporation or the Employer, any
amount of Tax-Related Items that the Corporation or the Employer may be required
to withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Corporation
may refuse to issue or deliver the shares of Common Stock or the proceeds of the
sale of shares if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items.


3.
Nature of Grant



By accepting the Stock Units and any shares of Common Stock, the Participant
acknowledges, understands and agrees that:




--------------------------------------------------------------------------------




(a)the grant of the Stock Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of Stock Units, or
benefits in lieu of Stock Units, even if Stock Units have been granted in the
past;


(b)all decisions with respect to future Stock Units or other grants, if any,
will be at the sole discretion of the Corporation;


(c)the Stock Units and any shares of Common Stock acquired under the Plan, and
the income and value of the same, are not intended to replace any pension rights
or compensation;


(d)the Stock Units and any shares of Common Stock acquired under the Plan, and
the income and value of the same, are not part of the Participant’s normal or
expected compensation for any purposes including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or payments or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Corporation or the Employer or any Subsidiary;


(e)the future value of the shares of Common Stock underlying the Stock Units is
unknown, indeterminable, and cannot be predicted with certainty;


(f)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Stock Units resulting from the termination of the
Participant’s employment (for any reason whatsoever, whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or providing services, or the terms of the Participant’s
employment or service agreement, if any), and in consideration of the grant of
the Stock Units to which the Participant is otherwise not entitled, the
Participant irrevocably agrees never to institute any claim against the
Corporation, the Employer or any Subsidiary, waives his or her ability, if any,
to bring any such claim, and releases the Corporation, the Employer and any
Subsidiary from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, the Participant shall be deemed irrevocably to have agreed not to
pursue such claim and agrees to execute any and all documents necessary to
request dismissal or withdrawal of such claim;


(g)unless otherwise provided in the Plan or by the Corporation in its
discretion, the Stock Units and the benefits evidenced by the Award Agreement do
not create any entitlement to have the Stock Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
shares; and


(h)neither the Corporation, the Employer nor any Subsidiary shall be liable for
any foreign exchange rate fluctuation between the Participant’s local currency
and the U.S. dollar that may affect the value of the Stock Units or of any
amounts due to the Participant pursuant to the vesting of the Stock Units or the
subsequent sale of any shares of Common Stock acquired upon vesting.


25.



4.
Data Privacy



The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data as described in this Award Agreement and any other grant materials by and
among, as applicable, the Corporation, the Employer and any other Subsidiary for
the exclusive purpose (“Data”) of implementing, administering and managing the
Participant’s participation in the Plan.


The Participant understands that the Corporation and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Corporation, details of
the Stock Units or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan.


The Participant understands that Data may be transferred to E*TRADE Financial
Corporation Services, Inc. or such other stock plan service provider as may be
selected by the Corporation in the future, which is assisting the Corporation
with the implementation, administration and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different




--------------------------------------------------------------------------------




data privacy laws and protections than the Participant’s country. The
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Participant authorizes the Corporation, the
Corporation’s broker, administrative agents, and any other possible recipients
which may assist the Corporation (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Further, the Participant understands that he or she is providing
the consents herein on a purely voluntary basis. If the Participant does not
consent, or if the Participant later seeks to revoke his or her consent, his or
her employment status or service and career with the Corporation will not be
adversely affected; the only consequence of refusing or withdrawing the
Participant’s consent is that the Corporation would not be able to grant the
Stock Units or other equity awards or administer or maintain such awards.
Therefore, the Participant understands that refusing or withdrawing his or her
consent may affect the Participant’s ability to participate in the Plan. For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative. Finally, upon request of the
Corporation, the Participant agrees to provide an executed data privacy consent
form to the Corporation (or any other agreements or consents that may be the
required by the Corporation) that the Corporation may deem necessary to obtain
under the data privacy laws in the Participant’s country, either now or in the
future. The Participant understands that he or she will not be able to
participate in the Plan if he or she fails to execute any such consent or
agreement.


5.
No Advice Regarding Grant



The Corporation is not providing any tax, legal, or financial advice, nor is the
Corporation making any recommendations regarding the Participant’s participation
in the Plan, or his or her acquisition or sale of the shares of Common Stock
subject to the Stock Units. The Participant is advised to consult with his or
her personal tax, legal, and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
6.
Electronic Delivery and Acceptance



The Participant agrees that the Corporation may decide, in its sole discretion,
to deliver by email or other electronic means any documents relating to the Plan
or the Stock Units. Further, the Participant agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Corporation or by a third party designated by the Corporation.
7.
Insider Trading/ Market Abuse Laws



By participating in the Plan, the Participant agrees to comply with the
Corporation’s policy on insider trading (to the extent that it is applicable to
the Participant). Further, the Participant acknowledges that the Participant’s
country may also have laws or regulations governing insider trading and that
such laws or regulations may impose additional restrictions on the Participant’s
ability to participate in the Plan (e.g., acquiring or selling shares of Common
Stock) and that the Participant is solely responsible for complying with such
laws or regulations.


8.
Foreign Asset/Account Reporting



The Participant acknowledges that there may be certain foreign asset and/or
account reporting requirements which may affect the Participant’s ability to
acquire or hold shares of Common Stock acquired under the Plan or cash received
from participating in the Plan (including from any dividends paid on shares of
Common Stock acquired under the Plan) in a brokerage or bank account outside the
Participant’s country. The Participant may be required to report such accounts,
assets or transactions to the tax or other authorities in the Participant’s
country. The Participant also may be required to repatriate sale proceeds or
other funds received as a result of the Participant’s participation in the Plan
to the Participant’s country through a designated bank or broker within a
certain time after receipt. The Participant acknowledges that it is the
Participant’s responsibility to be compliant with such regulations, and the
Participant is advised to consult his or her personal legal advisor for any
details.


9.
Language



If the Award Agreement or any other document related to the Plan has been
translated into a language other than English and the meaning of the translated
version is different than the English version, the English version will control.


